 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10         SAM W. MCGIVERON,
                                                           CASE NO. 3:19-cv-5114 MJP-JRC
11                               Plaintiff,
                                                           ORDER ADOPTING REPORT AND
12                v.                                       RECOMMENDATION
13         COMMISSIONER OF SOCIAL
           SECURITY,
14
                                 Defendant.
15

16

17          The Court, having reviewed the Report and Recommendation of Judge J. Richard

18   Creatura, United States Magistrate Judge, and the relevant record, does hereby find and ORDER:

19          (1)    The Court adopts the Report and Recommendation.

20          (2)    The matter is REVERSED and REMANDED pursuant to sentence four of 42

21                 U.S.C. § 405(g) to the Commissioner for the calculation of benefits to be

22                 awarded.

23          (3)    JUDGMENT is for plaintiff and the case should be closed.

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1        (4)    The Clerk is directed to send copies of this Order to counsel of record.

 2        Dated this 16th day of September, 2019.



                                        A
 3

 4
                                        Marsha J. Pechman
 5
                                        United States Senior District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
